Case 2:19-cv-09755-KM-JBC Document 14 Filed 06/12/19 Page 1 of 2 PagelD: 140

THE TOSCANO LAW FIRM, LLC

80 Bloomfield Avenue, Suite 101
Caldwell, New Jersey 07006
Phone: (973) 226-1691
Fax: (973) 226-1693

Website: www.pptlawfirm.com

PATRICK P. TOSCANO, JR. Counsel

ptoscano@pptlawfirm.com
ANTHONY R. MAUTONE

NJ, NY, DC Bar FRANK P. MINICHINO (1973-1996)

 

June 12, 2019
VIA ECF:

Honorable Kevin McNulty, U.S.D.J.
Frank R. Lautenberg U.S. P.O.

& Courthouse

1 Federal Square

Newark, NJ 07102

RE: Newark Police Lt. Grissel Nieves-Hall v. City of Newark, Captain Camilo Mos
USDC Docket No.: 2:19-cv-09755-KM-JBC

Dear Judge McNulty:

I have no issue at all telling this honorable court that I am embarrassed to have to write yet another letter to you
in this regard, but circumstances are such that we respectfully request one final adjournment of the pending
FRCP Rule 12(B) 6 motion.

Our law firm’s brief writer, Ann Marie Harrison, Esq., has been inundated for about two (2) months now with a
separate third circuit assignment. Ms. Harrison has been our brief writer for years now, and has never requested
more than one (1) adjournment in any federal case she has handled for our office. Additionally, I have been
completely engrossed in two exceedingly complex criminal matters over the last three (3) months (State v. North
Plainfield Police Officer Mikeedwar Jean-Baptiste and State v. Newark Police Officer Jovanny Crespo), or I
would have stepped in to complete our opposition brief in the within case.

Our adversaries, Cheyne Scott and Victor Afanador, have kindly consented to this request. It would be very much
appreciated if this honorable court considers and grants this one last request.

Thank you.

Very truly yours,

s/ Patrick P. Toscano, Jr.
Patrick P. Toscano, Jr.

PPT/njt
Attach.
Case 2:19-cv-09755-KM-JBC Document 14 Filed 06/12/19 Page 2 of 2 PagelD: 141

Anthony Mautone, Esq.

Cheyne Scott, Esq. (via ECF)
Victor Afanador, Esq. (via ECF)
Jon Marotta, Esq. (via ECF)
